ON PETITION TO REHEAR.
Upon reconsideration we are satisfied that we properly confined the limitation contained in the last paragraph of item 4 to the property devised in that item.
We cannot give the force to the third sentence in item 4 that counsel insists upon. In this sentence, reading it literally, it is said that the rents in the second item and the rents in the third item after the death of the life tenant “shall be divided as provided in this item 4.” If we divided them as rents in item 4 are divided, it would be amoiig the class of grandchildren living at the death of testatrix. It is obvious from the entire will that the testatrix had no such intention as this.
The remainder interests in the rents after the death of the life tenants are clearly given to the grandchildren living at the respective times of such deaths for’the rest of the term in items 2 and 3. The presumption is always in favor of the legatee or devisee, and the law favors the vesting of estates. Bearing in mind these rules, we would not he justified in holding that the dubious language of item 4 imposed a limitation upon the estates vested in items 2 and 3.
*711The reference to the doctrine of reconversion in our opinion, borrowed from the English cases, was by way of analogy. Strictly speaking, since the provision for conversion contained in the will is void-,, there is no necessity for a reconversion, and the property all the while retains its character as real estate. The parties merely take when their beneficial interest accrues, -as they might in case of a reconversion.
The reference in the petition to rehear to the statute of uses doubtless arises from a misconception of our opinion, which adverse counsel apparently shared. We do not execute any of the trusts. We hold the trust for payment of rents good. Only the trust for sale is bad. This has been more clearly brought out in a decree prepared by the court and entered in the case.
We see no possible way to justify the contention that the court attempted to apply the doctrine of oy pres. This is not a charitable trust, and we undertook to carry out the wishes of the testatrix exactly, instead of approximating her desires.
Let the petition to rehear be overruled.